

115 HR 3740 IH: Higher Education Access and Success for Homeless and Foster Youth Act
U.S. House of Representatives
2017-09-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3740IN THE HOUSE OF REPRESENTATIVESSeptember 12, 2017Ms. Clark of Massachusetts (for herself, Mr. Young of Alaska, Mr. Scott of Virginia, and Mrs. Davis of California) introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo amend the Higher Education Act of 1965 to improve the financial aid process for homeless
			 children and youths and foster care children and youth.
	
 1.Short titleThis Act may be cited as the Higher Education Access and Success for Homeless and Foster Youth Act. 2.Definitions (a)Independent studentSection 480(d)(1)(H) of the Higher Education Act of 1965 (20 U.S.C. 1087vv(d)(1)(H)) is amended—
 (1)in the matter preceding clause (i)— (A)by striking during the school year in which the application is submitted;
 (B)by inserting age 23 or younger after unaccompanied youth; and (C)by striking terms are and inserting term is;
 (2)in clause (i), by inserting , or a designee of the liaison after Act; (3)in clause (ii), by striking a program funded under the Runaway and Homeless Youth Act and inserting an emergency or transitional shelter, street outreach program, homeless youth drop-in center, or other program serving homeless youth,; and
 (4)in clause (iii), by striking program funded under subtitle B of title IV of the McKinney-Vento Homeless Assistance Act (relating to emergency shelter grants) and inserting Federal TRIO program or a Gaining Early Awareness and Readiness for Undergraduate program under chapter 1 or 2 of subpart 2 of part A,.
 (b)Foster care children and youthSection 103 of the Higher Education Act of 1965 (20 U.S.C. 1003) is amended by adding at the end the following:
				
 (25)Foster care children and youthThe term foster care children and youth— (A)means children and youth whose care and placement are the responsibility of the State or Tribal agency that administers a State or Tribal plan under part B or E of title IV of the Social Security Act (42 U.S.C. 621 et seq. and 670 et seq.), without regard to whether foster care maintenance payments are made under section 472 of such Act (42 U.S.C. 672) on behalf of such children and youth; and
 (B)includes individuals who were age 13 or older when their care and placement were the responsibility of a State or Tribal agency that administered a State or Tribal plan under part B or E of title IV of the Social Security Act (42 U.S.C. 621 et seq. and 670 et seq.) and who are no longer under the care and responsibility of such a State or tribal agency, without regard to any such individual’s subsequent adoption, guardianship arrangement, or other form of permanency outcome..
 3.Streamlining determinations and verificationSection 480(d) of the Higher Education Act of 1965 (20 U.S.C. 1087vv(d)) is amended by adding at the end the following:
			
				(3)Simplifying the determination process for unaccompanied youth
 (A)VerificationA financial aid administrator shall accept a homelessness determination made by any individual authorized to make such determinations under clause (i), (ii), or (iii) of paragraph (1)(H) in the absence of conflicting information. A documented phone call with, or a written statement from, one of the authorized individuals is sufficient verification when needed. For purposes of this paragraph, a financial aid administrator's disagreement with the determination made by an authorized individual shall not be considered conflicting information.
 (B)Determination of independenceA financial aid administrator shall make a determination of independence under paragraph (1)(H) if a student does not have, and cannot get, documentation from any of the other designated authorities described in such paragraph. Such a determination shall be—
 (i)based on the definitions outlined in paragraph (1)(H); (ii)distinct from a determination of independence under paragraph (1)(I);
 (iii)based on a documented interview with the student; and (iv)limited to whether the student meets the definitions in paragraph (1)(H) and not about the reasons for the student's homelessness.
						(4)Simplifying the verification process for foster children and youth
 (A)Verification of independenceIf an institution requires documentation to verify that a student is independent based on a status described in paragraph (1)(B), a financial aid administrator shall consider any of the following as adequate verification:
 (i)Submission of a court order or official State documentation that the student received Federal or State support in foster care.
 (ii)A documented phone call with, or a written statement from,— (I)a child welfare agency authorized by a State or county;
 (II)a tribal child welfare authority; (III)an Independent Living case worker;
 (IV)a public or private foster care placing agency or foster care facility or placement; (V)another program serving orphans, foster children and youth, or wards of the court; or
 (VI)a probation officer. (iii)A documented phone call with, or a written statement from, an attorney, a guardian ad litem, or a Court Appointed Special Advocate, documenting that person's relationship to the student.
 (iv)A documented phone call with, or a written statement from, a representative of a Federal TRIO program or a Gaining Early Awareness and Readiness for Undergraduate program under chapter 1 or 2 of subpart 2 of part A.
 (v)Verification of the student’s eligibility for an education and training voucher under the John H. Chafee Foster Care Independence Program (42 U.S.C. 677).
 (vi)Submission of a copy of the student's biological or adoptive parents’— (I)Certificates of Death; or
 (II)newspaper obituaries. (vii)An attestation from the student, which includes a description of why the student may qualify for a status described in paragraph (1)(B), including the approximate dates that the student was in foster care, dependent, or a ward of the court, to the best of the student’s knowledge after making reasonable efforts to provide any requested documentation.
 (B)Additional streamlining permittedNothing in this paragraph prohibits an institution from implementing polices that streamline the determination of independent status and improve a student's access to financial aid because that student is an orphan, in foster care, or a ward of the court, or was an orphan, in foster care, or a ward of the court at any time when the student was 13 years of age or older.
					(5)Timing; use of earlier determination
 (A)TimingA determination under subparagraph (B) or (H) of paragraph (1) for a student— (i)shall be made as quickly as practicable;
 (ii)may be made as early as the year before the award year for which the student initially submits an application; and
 (iii)shall be made no later than during the award year for which the student initially submits an application.
 (B)Use of earlier determinationAny student who is determined to be independent under subparagraph (B) or (H) of paragraph (1) for a preceding award year at an institution shall be presumed to be independent for a subsequent award year at the same institution unless—
 (i)the student informs the institution that circumstances have changed; or (ii)the institution has specific conflicting information about the student’s independence, and has informed the student of this information and the opportunity to challenge such information through a documented interview or an impartial review by the Student Loan Ombudsman pursuant to section 141(f)(3)(C).
 (6)Retention of documentsA financial aid administrator shall retain all documents related to the determination of independence under subparagraph (B) or (H) of paragraph (1), including documented interviews, for the duration of the student’s enrollment at the institution and for a minimum of 1 year after the student is no longer enrolled at the institution..
 4.Student loan ombudsmanSection 141(f)(3) of the Higher Education Act of 1965 (20 U.S.C. 1018(f)(3)) is amended— (1)in subparagraph (A), by striking and after the semicolon;
 (2)in subparagraph (B), by striking the period at the end and inserting ; and; and (3)by adding at the end the following:
				
 (C)receive, review, and resolve expeditiously complaints regarding a student’s independence under subparagraph (B) or (H) of section 480(d)(1), in consultation with knowledgeable parties, including child welfare agencies, local educational agency liaisons for homeless children and youths designated under section 722(g)(1)(J)(ii) of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11432(g)(1)(J)(ii)), or State Coordinators for Education of Homeless Children and Youths established in accordance with section 722 of such Act (42 U.S.C. 11432)..
			5.Housing and single point of contact
 (a)Access to housingSection 487(a)(19) of the Higher Education Act of 1965 (20 U.S.C. 1094(a)(19)) is amended— (1)by striking The institution will not and inserting the following:
					
 The institution—(A)will not; (2)by inserting housing facilities, after libraries,;
 (3)by striking institution. and inserting institution; and; and (4)by adding at the end the following:
					
 (B)will provide a means for students to access institutionally owned or operated housing if a student is temporarily unable to meet financial obligations related to housing, including deposits, due to delayed disbursement of vouchers for education and training made available under section 477 of part E of title IV of the Social Security Act or delays attributable to the institution..
 (b)Single point of contactSection 485 of the Higher Education Act of 1965 (20 U.S.C. 1092) is amended by adding at the end the following:
				
 (n)Each institution of higher education participating in any program under this title shall— (1)have designated an appropriate staff person as a single point of contact to assist homeless children and youths (as such term is defined in section 725 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11434a)) and foster care children and youth in accessing and completing postsecondary education, including by ensuring that such homeless children and youths and foster care children and youth are connected to applicable and available student support services, programs, and community resources in areas such as financial aid, academic advising, housing, food, public benefits, health care, health insurance, mental health, and mentoring;
 (2)post public notice about student financial assistance and other assistance available to homeless children and youths and foster care children and youth, including their eligibility as independent students under subparagraphs (B) and (H) of section 480(d)(1);
 (3)give priority for any institutionally owned or operated housing facilities, including student housing facilities that remain open for occupation during school breaks or on a year-round basis, to—
 (A)homeless children and youths (as such term is defined in section 725 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11434a));
 (B)youths who are unaccompanied, at risk of homelessness, and self-supporting; and (C)foster care children and youth;
 (4)have developed a plan for how homeless children and youths, youths who are unaccompanied, at risk of homelessness, and self-supporting, and foster care children and youth can access housing resources during and between academic terms, through means that may include access to institutionally owned or operated housing during breaks and a list of housing resources in the community that provide short-term housing; and
 (5)include, in its application for admission, questions (to be answered voluntarily) regarding the applicant’s status as a homeless child or youth or foster care child or youth, that—
 (A)can be answered by the applicant voluntarily for the limited purpose of being provided information about financial aid or any other available assistance; and
 (B)explain the key terms in the question in a manner children and youth can understand in order to self-identify and declare eligibility as a homeless child or youth or foster care child or youth..
 6.Federal TRIO programsSection 402A of the Higher Education Act of 1965 (20 U.S.C. 1070a–11) is amended— (1)in subsection (c)(6), by striking the last sentence and inserting the following: The Secretary shall require each applicant for funds under the programs authorized by this chapter to identify and conduct outreach to foster care children and youth and homeless children and youths (as such term is defined in section 725 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11434a)), and make available to foster care children and youth and homeless children and youths services under such programs, including mentoring, tutoring, and other services provided by such programs.; and
 (2)in subsection (f)(2), by striking college students, and and inserting college students, foster care children and youth, homeless children and youth, and. 7.Talent searchSection 402B(d) of the Higher Education Act of 1965 (20 U.S.C. 1070a–12(d)) is amended—
 (1)in paragraph (3), by striking and after the semicolon; (2)in paragraph (4), by striking the period at the end and inserting a semicolon; and
 (3)by adding at the end the following:  (5)require an assurance that the entity carrying out the project has reviewed and revised policies and practices as needed to remove barriers to the participation and retention in the project of homeless children and youths (as such term is defined in section 725 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11434a)), including unaccompanied youths, and foster care children and youth;
 (6)require that such entity submit, as part of the application for the project, a description of the activities that will be undertaken to reach out to homeless children and youths and foster care children and youth as part of the project; and
 (7)require an assurance that such entity will prepare and submit the report required under section 402H(e) at the conclusion of the project regarding homeless children and youths and foster care children and youth..
 8.Upward boundSection 402C(e) of the Higher Education Act of 1965 (20 U.S.C. 1070a–13(e)) is amended— (1)in paragraph (4), by striking and after the semicolon;
 (2)in paragraph (5), by striking the period at the end and inserting a semicolon; and (3)by adding at the end the following:
				
 (6)require an assurance that the entity carrying out the project has reviewed and revised policies and practices as needed to remove barriers to the participation and retention in the project of homeless children and youths (as such term is defined in section 725 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11434a)), including unaccompanied youths, and foster care children and youth;
 (7)require that such entity submit, as part of the application, a description of the activities that will be undertaken to reach out to homeless children and youths and foster care children and youth regarding the project; and
 (8)require an assurance that such entity will prepare and submit the report required under section 402H(e) at the conclusion of the project regarding homeless children and youths and foster care children and youth..
 9.Student support servicesSection 402D(e) of the Higher Education Act of 1965 (20 U.S.C. 1070a–14(e)) is amended— (1)in paragraph (5), by striking and after the semicolon;
 (2)in paragraph (6)(B), by striking the period at the end and inserting a semicolon; and (3)by adding at the end the following:
				
 (7)require an assurance that the entity carrying out the project has reviewed and revised policies and practices as needed to remove barriers to the participation and retention in the project of homeless children and youths (as such term is defined in section 725 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11434a)), including unaccompanied youths, and foster care children and youth;
 (8)require that such entity submit, in the application for the project, a description of the activities that will be undertaken to reach out to homeless children and youths, and foster care children and youth, who are enrolled or accepted for enrollment at the institution; and
 (9)require an assurance that such entity will prepare and submit the report required under section 402H(e) at the conclusion of the project regarding homeless children and youths and foster care children and youth..
 10.Educational opportunity centersSection 402F(c) of the Higher Education Act of 1965 (20 U.S.C. 1070a–16(c)) is amended— (1)in paragraph (2), by striking and after the semicolon;
 (2)in paragraph (3), by striking the period at the end and inserting a semicolon; and (3)by adding at the end the following:
				
 (5)require an assurance that the entity carrying out the project has reviewed and revised policies and practices as needed to remove barriers to the participation and retention in the project of homeless children and youths (as such term is defined in section 725 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11434a)), including unaccompanied youths, and foster care children and youth;
 (6)require that such entity submit, as part of the application, a description of the activities that will be undertaken to reach out to homeless children and youths and foster care children and youth regarding the project; and
 (7)require an assurance that such entity will prepare and submit the report required under section 402H(e) at the conclusion of the project regarding homeless children and youths and foster care children and youth..
 11.Reports and evaluationsSection 402H of the Higher Education Act of 1965 (20 U.S.C. 1070a–18) is amended by adding at the end the following:
			
 (e)Report regarding homeless children and youths and foster care children and youthEach entity carrying out a project under section 402B, 402C, 402D, or 402F shall, at the conclusion of the project, prepare and submit a report to the Secretary that includes—
 (1)data on the number of homeless children and youths (as such term is defined in section 725 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11434a)) and foster care children and youth served through the project; and
 (2)a description of any strategies or program enhancements that were used in the project and that were effective in meeting the needs of homeless children and youths and foster care children and youth..
 12.Gaining early awareness and readiness for undergraduate programsSection 404C(a)(2) of the Higher Education Act of 1965 (20 U.S.C. 1070a–23(a)(2)) is amended— (1)in subparagraph (I), by striking and after the semicolon;
 (2)in subparagraph (J), by striking the period at the end and inserting ; and; and (3)by adding at the end the following:
				
 (K)describe how the eligible entity will facilitate the participation of foster care children and youth and homeless children and youths (as such term is defined in section 725 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11434a)), including—
 (i)how the eligible entity will identify foster care children and youth and homeless children and youths, in collaboration with child welfare agencies, homeless shelters, and local educational agency liaisons for homeless children and youths designated under section 722(g)(1)(J)(ii) of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11432(g)(1)(J)(ii));
 (ii)how the eligible entity will collect and submit to the Secretary data on the number of homeless children and youths and foster care children and youth served; and
 (iii)the policies and practices the eligible entity will adopt to remove barriers to the participation of homeless children and youths and foster care children and youth, including policies to facilitate continued participation despite changes in residence resulting from homelessness or foster care placement and policies consistent with the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11301 et seq.)..
 13.Grant for Federal work-study programsSection 443(b)(6) of the Higher Education Act of 1965 (20 U.S.C. 1087–53(b)(6)) is amended by inserting , and prioritize employment for students who are currently or formerly homeless children and youths (as such term is defined in section 725 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11434a)) or foster care children and youth after thereof.
 14.Excludable incomeSection 480(e) of the Higher Education Act of 1965 (20 U.S.C. 1087vv(e)) is amended by striking paragraph (5) and inserting the following:
			
 (5)payments made and services provided under part E of title IV of the Social Security Act to or on behalf of any child or youth over whom the State agency has responsibility for placement, care, or supervision, including the value of vouchers for education and training and amounts expended for room and board for youth who are not in foster care but are receiving services under section 477 of such Act; and.
 15.Consolidating questions regarding homeless status on the FAFSASection 483(a)(4) of the Higher Education Act of 1965 (20 U.S.C. 1090(a)(4)) is amended by adding at the end the following:
			
 (C)Single question regarding homeless statusThe Secretary shall ensure that, on each form developed under this section for which the information is applicable, there is a single, easily understood screening question to identify an applicant for aid who is—
 (i)an unaccompanied homeless child or youth (as such term is defined in section 725 of the McKinney-Vento Homeless Assistance Act); or
 (ii)an unaccompanied youth who is self-supporting and at risk of homelessness.. 16.Data transparency on the number of financial aid applicantsSection 483 of the Higher Education Act of 1965 (20 U.S.C. 1090) is amended by adding at the end the following:
			
				(i)Data transparency on the number of applicants
 (1)In generalThe Secretary shall annually publish data on the number of individuals who apply for Federal student aid pursuant to this section who are homeless children and youths (as such term is defined in section 725 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11434a)), including unaccompanied youths, and foster care children and youth.
 (2)ContentsThe data described in paragraph (1) with respect to homeless children and youths shall include, at a minimum, for each application cycle—
 (A)the total number of all applicants who were determined to be (or to be at risk of becoming) unaccompanied homeless youth, under section 480(d)(1)(H);
 (B)the number of applicants described in subparagraph (A), disaggregated— (i)by State; and
 (ii)by the sources of determination as described in clauses (i) through (iv) of section 480(d)(1)(H); and
 (C)the number of undetermined requests for homelessness consideration, including statuses that remain unknown because no determination had been made in response the applicant's request for the institution to consider the applicant's special circumstance of being homeless..
 17.In-State tuition rates for homeless children or youths and foster care children and youthSection 135 of the Higher Education Act of 1965 (20 U.S.C. 1015d) is amended— (1)in the section heading, by inserting , homeless children or youths, and foster care children and youth after children;
 (2)in subsection (a)— (A)by striking (a) Requirement.—In the case and inserting the following:
					
						(a)Requirement
 (1)Armed forcesIn the case; and (B)by adding at the end the following:
					
 (2)Homeless children or youths and foster care children or youthIn the case of a homeless child or youth or a foster care child or youth, such State shall not charge such individual tuition for attendance at a public institution of higher education in the State at a rate that is greater than the rate charged for residents of the State.; and 
 (3)by striking subsections (c) and (d) and inserting the following:  (c)Effective date (1)Armed forcesWith respect to an individual described in subsection (a)(1), this section shall take effect at each public institution of higher education in a State that receives assistance under this Act for the first period of enrollment at such institution that begins after July 1, 2009.
 (2)Homeless children or youths and foster care children or youthWith respect to an individual described in subsection (a)(2), this section shall take effect at each public institution of higher education in a State that receives assistance under this Act for the first period of enrollment at such institution that begins during the first full award year following the date of enactment of the Higher Education Access and Success for Homeless and Foster Youth Act.
 (d)DefinitionsIn this section: (1)Armed forcesThe terms armed forces and active duty for a period of more than 30 days have the meanings given those terms in section 101 of title 10, United States Code.
 (2)Homeless children and youthsThe term homeless children and youths has the meaning given the term in section 725 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11434a)..
			